PER CURIAM.
This is a suit for personal injuries. When the case was here before, we reversed a judgment for the' plaintiff because on the evidence as we viewed it a verdict for the defendant should have been directed. Proel v. Nugent, 1 Cir., 1938, 97 F.2d 353. Upon retrial of the case, the trial judge concluded that the evidence did not to any considerable extent vary from that presented before, and hence directed a verdict for the defendant in accordance with our previous opinion. We agree with this disposition of the case.
The judgment of the District Court is affirmed with costs to the appellee.